Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 1-84, 87-91, 97-107, 111-112, and 117 are cancelled.  Claims 85, 86, 92-96, 108-110, 113-116, and 118-121 are pending and under examination.  

Priority
This application is a divisional application of 15/105,553 filed on 6/16/2016, which is a national stage application of PCT/CA2014/000721 filed on 10/02/2014, which claims priority from US provisional application 61/916,674 filed on 12/16/2013.  

Examiner’s Note
Applicant's amendments and arguments filed on 09/10/2021 have been fully considered.  Examiner has re-weighed all the evidence of record.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  No new matter has been added in applicant’s amendments.  


Reasons for Allowance
The instant claims are allowable because a composition as claimed by applicant was not found or motivated in the prior art.  Applicant has found that the protonated, charged form of TXA and not TXA-NH2 can react with calcium carbonate particles to move the particles through an aqueous fluid (effervescence) when the powder or granule composition is added to an aqueous fluid.  Applicant must process TXA-NH2 under conditions to form sufficient amounts of TXA-NH3+ to use in the formulations.  

Conclusion
Claims 85, 86, 92-96, 108-110, 113-116, and 118-121 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARK V STEVENS/Primary Examiner, Art Unit 1613